UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2014  November 30, 2015 Item 1: Reports to Shareholders Annual Report | November 30, 2015 Vanguard California Tax-Exempt Funds Vanguard California Tax-Exempt Money Market Fund Vanguard California Intermediate-Term Tax-Exempt Fund Vanguard California Long-Term Tax-Exempt Fund Vanguards Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguards research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 9 California Tax-Exempt Money Market Fund. 13 California Intermediate-Term Tax-Exempt Fund. 32 California Long-Term Tax-Exempt Fund. About Your Funds Expenses. Glossary. Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended November 30, 2015 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard California Tax-Exempt Money Market Fund 0.01% 0.02% 0.01% 0.00% 0.01% California Tax-Exempt Money Market Funds Average 0.00 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares 1.57% 3.20 % 2.85% 0.08% 2.93% Admiral™ Shares 1.67 3.40 2.93 0.08 3.01 Barclays Municipal California Intermediate Bond Index 2.85 California Intermediate Municipal Debt Funds Average 2.12 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard California Long-Term Tax-Exempt Fund Investor Shares 2.13% 4.34 % 3.62% 0.41% 4.03% Admiral Shares 2.21 4.50 3.71 0.41 4.12 Barclays CA Municipal Bond Index 3.30 California Municipal Debt Funds Average 3.47 California Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the California Tax-Exempt Money Market Fund; 30-day SEC yield for the California Intermediate-Term Tax-Exempt Fund and California Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairman’s Letter Dear Shareholder, Bond market returns for the 12 months ended November 30, 2015, were more modest than those of a year ago, echoing the cautionary note we sounded then. Still, the broad U.S. municipal bond market performed relatively well in a period less turbulent than some recent years have been. Its 3.10% return was about 2 percentage points ahead of the broad U.S. taxable bond market. Vanguard California Intermediate-Term Tax-Exempt Fund returned 2.93% for Investor Shares and 3.01% for Admiral Shares for the fiscal year. Vanguard California Long-Term Tax-Exempt Fund returned about one percentage point more—4.03% for Investor Shares and 4.12% for Admiral Shares. Both funds’ results were ahead of their benchmark indexes and the average return of their peers. The lion’s share of each fund’s total return came from interest income. Negative capital returns in the first half of the period, when interest rates inched up, were more than offset in the second half, when rates slipped and prices rebounded. (Bond prices and yields move in opposite directions.) Accordingly, after rising earlier in the year, the 30-day SEC yield for Investor Shares of the Intermediate-Term Fund was 1.57% on November 30, barely higher than 12 months ago. The yield of 2.13% for the Long-Term Fund’s Investor Shares was unchanged. 2 Vanguard California Tax-Exempt Money Market Fund returned 0.01%, just ahead of its peer average, as the Federal Reserve kept short-term interest rates at 0% to 0.25%. The fund’s 7-day SEC yield was unchanged at 0.01%. Please note that the funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of November 30, neither the Intermediate-Term Fund nor the Long-Term Fund owned securities that would generate income distributions subject to the AMT, but the Money Market Fund did. On a separate note, as I’ve previously reported, we’re making some changes to Vanguard’s taxable and tax-exempt money market funds in response to the SEC’s new rules. Before the October 2016 compliance date, we plan to designate all of our tax-exempt money market funds—including California’s—as retail funds. This will enable individual investors to continue to access these very liquid, high-quality funds at a stable net asset value of $1 per share. Bonds managed slight gains as investors waited for the Fed Bond returns were muted for the 12 months overall. Prices rose and fell while investors digested the Fed’s latest statements about when it might begin to raise short-term interest rates. (In mid-December, after the close of the reporting period, the target for short-term Market Barometer Average Annual Total Returns Periods Ended November 30, 2015 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.97% 1.50% 3.09% Barclays Municipal Bond Index (Broad tax-exempt market) 3.10 2.49 4.79 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 Stocks Russell 1000 Index (Large-caps) 2.53% 16.10% 14.32% Russell 2000 Index (Small-caps) 3.51 14.92 12.02 Russell 3000 Index (Broad U.S. market) 2.58 16.00 14.13 FTSE All-World ex US Index (International) -6.43 3.85 3.41 CPI Consumer Price Index 0.50% 1.02% 1.64% 3 rates was raised to 0.25%–0.50%.) At times, bonds benefited from demand for a safe haven amid concerns including Greece’s fiscal crisis. The broad U.S. taxable bond market returned 0.97%. Interest income more than offset bond price declines. Although the yield of the 10-year Treasury note ended November at 2.22%, almost unchanged from 2.25% a year earlier, the yields on shorter-term bonds rose, especially in the second half of the year. For example, the 1-year Treasury yield climbed from 0.12% a year ago to 0.48% as investors anticipated a rate increase. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned about –8%, held back by the dollar’s strength against many foreign currencies. Without this currency effect, results were positive. The Fed’s target for short-term rates continued to limit returns for money market funds and savings accounts. The broad U.S. stock market produced modest returns U.S. stocks traveled a bumpy route on their way to returns that approached 3% for the period. Amid fears about the ripple effects of China’s slowing economic Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average California Tax-Exempt Money Market Fund 0.16% — 0.10% California Intermediate-Term Tax-Exempt Fund 0.20 0.12% 0.75 California Long-Term Tax-Exempt Fund 0.20 0.12 0.95 The fund expense ratios shown are from the prospectus dated March 26, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2015, the funds’ expense ratios were: for the California Tax-Exempt Money Market Fund, 0.06%; for the California Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; and for the California Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The expense ratio for the California Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2014. Peer groups: For the California Tax-Exempt Money Market Fund, California Tax-Exempt Money Market Funds; for the California Intermediate-Term Tax-Exempt Fund, California Intermediate Municipal Debt Funds; for the California Long-Term Tax-Exempt Fund, California Municipal Debt Funds. In most, if not all, cases, the expense ratios for funds in the peer groups are based on net operating expenses after reimbursement and/or fee waivers by fund sponsors. In contrast, the Vanguard money market funds’ expense ratios in the table above do not reflect expense reductions. 4 growth, stocks dropped sharply in August, slid further in September, then rebounded strongly in October. International stocks returned about –6%, held back, like bonds, by the dollar’s strength. Returns for emerging markets, which were especially affected by the concerns about China, trailed those of developed Pacific and European markets. California’s financial health continued to gain strength During the fiscal year, most investors looked beyond headline-making fiscal challenges such as those faced by Illinois and Puerto Rico to the vast majority of stable-to-improving municipal borrowers. California is in the “improving” category. Two major credit rating agencies upgraded the state’s general obligation bonds during the period. Of course, hurdles remain—such as the severe drought and a revenue base that is very dependent on high-income earners—but fiscal discipline is stronger. Nationwide, demand for municipal bonds was solid, not only from traditional buyers in higher income tax brackets but also from nontraditional buyers such as banks and insurance companies. Municipals also benefited from some of the safe-haven demand that helped Treasury bonds. California’s high state tax rates and robust economy bolstered demand for its bonds and helped absorb a significant volume of issues. Total Returns Ten Years Ended November 30, 2015 Average Annual Return California Tax-Exempt Money Market Fund 0.95 % California Tax-Exempt Money Market Funds Average 0.78 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. California Intermediate-Term Tax-Exempt Fund Investor Shares 4.39 % Barclays Municipal California Intermediate Bond Index 4.99 California Intermediate Municipal Debt Funds Average 3.60 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. California Long-Term Tax-Exempt Fund Investor Shares 4.69 % Barclays CA Municipal Bond Index 4.99 California Municipal Debt Funds Average 4.33 California Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 This favorable environment and investors’ continued pursuit of higher yields made longer-maturity and lower-quality bonds some of the best performers both nationally and in California. That helped the Long-Term Fund return about one percentage point more than the Intermediate-Term Fund, although the latter also tilts toward longer-term bonds. The funds’ advisor, Vanguard Fixed Income Group, pursued a similar strategy for both of them. It underweighted the shorter end of the maturity spectrum, where interest rates were expected to rise, and favored bonds with somewhat lower (but still investment-grade) credit ratings. This strategy was successful, as it was in the previous fiscal year. For more about the funds’ strategy and performance, please see the Advisor’s Report that follows this letter. Long-term results were supported by credit research and low costs Although the most recent fiscal year was relatively calm for the broad municipal bond market, that hasn’t been the case over much of the past decade. Consider the dire punditry some years ago comparing California to Greece, and a small number of widely publicized bankruptcies—including those in your state, Detroit, and Jefferson County, Alabama. Through it all, the Vanguard California funds have benefited from the expertise and experience of our team of independent Credit research: A key part of Vanguard’s investment process When our funds buy a municipal bond, fund shareholders are lending money to a school district, turnpike authority, hospital, university, or other tax-exempt borrower. We expect those loans to be repaid. That’s why credit research is a pillar of our investment process and why our credit analysts work closely with our portfolio managers and traders. Our credit team conducts an objective, thorough, and independent analysis of each issuer’s overall creditworthiness. This quantitative and qualitative approach may include testing the sensitivity of projected cash flows, analyzing demographic and economic drivers, negotiating legal covenants, meeting with the issuer’s officials, and, of course, digging into financial statements. Credit analysts look to identify opportunities or problems among any bonds we own or are considering. Their informed opinions help us understand and manage risk, sidestep troubled issuers, and uncover value. Our senior municipal credit analysts average more than 23 years of industry experience and more than 10 years at Vanguard. This experience, along with stability in our team structure, helps ensure consistency in credit exposure and risk management across funds with similar objectives. 6 credit analysts, who work closely with the portfolio management team. (For more on the credit team, see the insight box on page 6.) The advisor’s disciplined approach and Vanguard’s low costs helped all three funds outpace the average annual return of their peers for the ten years ended November 30, 2015. Both of the bond funds lagged the returns of their benchmark indexes. A final note about a key member of our municipal bond fund management team: Pamela Wisehaupt Tynan, who joined Vanguard in 1982 and has been a longtime muni bond fund manager with us, has announced her retirement effective at the end of February 2016. We are grateful for her dedication in successfully managing a number of our funds for more than two decades. Pam also developed a deep and talented team of portfolio managers and traders to oversee Vanguard’s tax-exempt money market funds. I know that our short-term muni bond team is in good hands, as we’ve appointed Justin Schwartz to succeed Pam. Justin joined Vanguard in 2004 and has worked closely with Pam since 2005. A dose of discipline is crucial when markets become volatile The developments over the past few months remind us that nobody can control the direction of the markets or reliably predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 7, 2016 7 Your Fund’s Performance at a Glance November 30, 2014, Through November 30, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard California Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares $11.78 $11.79 $0.331 $0.000 Admiral Shares 11.78 11.79 0.340 0.000 Vanguard California Long-Term Tax-Exempt Fund Investor Shares $12.07 $12.12 $0.428 $0.000 Admiral Shares 12.07 12.12 0.438 0.000 8 Advisor’s Report For the fiscal year ended November 30, 2015, Vanguard California Tax-Exempt Money Market Fund returned 0.01%. The average return of peer funds was 0.00%. Vanguard California Intermediate-Term Tax-Exempt Fund returned 2.93% for Investor Shares and 3.01% for Admiral Shares; Vanguard California Long-Term Tax-Exempt Fund returned 4.03% for Investor Shares and 4.12% for Admiral Shares. Both funds outperformed their state-specific benchmarks and the average return of their peers. The investment environment In our report a year ago, when returns were exceptionally robust, we observed that it was “a remarkable year for municipal bonds as a whole.” If we had to characterize the 12 months just ended, we’d call them “remarkably normal”—especially given the uncertainties about when the Federal Reserve would begin to raise interest rates. The California funds’ fiscal year began a month after the Fed wrapped up its multiyear stimulative bond-buying program. Throughout the period, investors in stock and bond markets worldwide remained focused on when rates might rise for the first time in nearly a decade. Yields of Tax-Exempt Municipal Bonds (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2014 2015 2 years 0.38% 0.72% 5 years 1.15 1.26 10 years 2.08 2.02 30 years 3.01 2.96 Source: Vanguard. 9 Because the Fed made clear that its decision would depend on the health of the economy, investors closely followed reports on job growth, unemployment, gross domestic product (GDP), inflation, and other indicators. Interest rates, especially for shorter-maturity bonds, rose and fell in response to the relative strength of the data. The trend in GDP was mostly positive. Growth was anemic in the first calendar quarter of 2015, in part because of another harsh winter, a West Coast port strike, lower oil prices, and a stronger dollar. In the second quarter, it accelerated at a rate approaching 4%, only to cool off again in the third quarter. Job growth was generally strong, and the national unemployment rate fell from 5.8% to 5.0%—a level not seen since April 2008. But outside the United States, improvement was spotty. The euro zone as a whole seemed to be gaining traction, apart from some well-publicized challenges such as those in Greece. China, meanwhile, has been resetting expectations for lower growth, and that has had ripple effects across the globe, especially among other emerging markets. This contributed to the Fed’s decision to hold the line through the end of the reporting period. In mid-December, however, the target for the federal funds rate was raised to 0.25%–0.5%. In California, the economy strengthened a bit more than in the United States as a whole, according to a gauge of current economic conditions published monthly by the Federal Reserve Bank of Philadelphia. The bank’s California index climbed by a little more than 4% from November 2014 through October 2015 (the latest data available), compared with a bit less than 3% for the national index. (Each state’s index incorporates data on nonfarm payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary payments.) California continued to make strides in fiscal discipline and budget stability, thanks in part to an improved economy and temporary tax increases. Its total tax collections in the third calendar quarter increased more than 4% above year-ago levels, in line with the national average (according to estimates by the Nelson A. Rockefeller Institute of Government). The budget for the fiscal year that began July 1 was passed on time for the fifth consecutive year—a welcome change from the era when lateness was routine. The budget incorporated new voter-approved initiatives requiring stricter provisions for reserves. These reserves, which are expected to grow over time, are a plus for the state’s credit rating. In recent years, municipal bond issuance nationwide has been relatively light as borrowers focused more on imposing budget austerity than on undertaking major new projects. However, from January through November 2015, tax-exempt offerings increased more than 20% both nationally and in-state, mostly 10 from refundings to take advantage of favorable interest rates. Because total new issuance in California was relatively flat, overall debt levels fell. We participated in some of the state’s general obligation bond issues. Strong demand for bonds was supported by higher tax rates and California’s improving creditworthiness, which two major credit rating agencies acknowledged by upgrading its general obligation bonds. For the first time in the state’s history, Governor Jerry Brown in April ordered mandatory restrictions on water use because of the severe drought that has lasted more than four years. As we’ve noted in recent reports, we continue to monitor the drought’s impact and expect it to have localized effects. From a valuation perspective, the municipal bond market overall began the fiscal year at what we felt were appropriate levels. Some minor shifts occurred in the relationship between the 10-year Treasury bond and its tax-exempt counterpart as both taxable and tax-exempt yields drifted up and down. For example, the yield of the 10-year U.S. Treasury began the period at 2.25%, closed below 2% in some early months, then ended about flat, at 2.22%. In November, municipal bonds capped the year by outperforming Treasuries, and the yield on AAA-rated municipal bonds ended about where it started—a bit above 90% of the Treasury yield. Management of the funds At Vanguard, we strive to add value through a diversified mix of strategies—primarily, duration and yield-curve positioning, credit-quality decisions, and security selection. We don’t try to hit home runs, preferring to consistently hit singles and doubles. Risk management is key to our investment processes, along with close collaboration with Vanguard’s experienced team of credit analysts. The team performs an objective, thorough, and independent analysis of the overall creditworthiness of every issuer whose bonds we own or are considering buying. We made no significant shifts during the period in the funds’ portfolio strategy or positioning. In a relatively range-bound environment for bond yields and credit spreads, we knew that picking up additional yield could boost outperformance. Accordingly, we started and ended with a tilt toward lower-quality (for example, A-rated) bonds and bonds with longer maturities than those in the funds’ benchmarks. This strategy was also part of our defensive posture while awaiting the Fed’s first move. For example, the Intermediate-Term Fund invests primarily in bonds with stated maturities of 1 to 20 years, whereas its benchmark stops at 10 years. This decision served us well. We also added value in both bond funds by holding premium callable bonds, which performed nicely. Because these bonds may be redeemed before maturity, exposing investors to 11 reinvestment risk, they offer attractive yields and favorable total return potential across many interest rate scenarios. A look ahead Although the U.S. economy’s growth rate slowed in the third calendar quarter, we believe it is on track to average about 2.5% or a bit higher in the coming year. Inflation should continue to be tempered by oil prices, which seem to have settled into a range far below their summer 2014 peak. Apart from Fed policy, interest rates are likely to remain range-bound. We expect their floor to be set, at least in part, by the strength of the U.S. economy. The cap will be determined by global conditions, including the relative strength of the dollar, slower growth overseas, and central bank policies—which have driven down bond yields abroad. We believe that the Fed will be slow and deliberate in its subsequent moves to tighten and that rates over the next few years will be lower than historical levels. These expectations are already largely built into bond market prices. On the money market front, the coming year is likely to be an interesting one. In addition to rising interest rates, a shifting of assets is expected before the October 2016 date for compliance with new SEC rules. As mentioned previously, we plan to designate the California Tax-Exempt Money Market Fund, along with all of our national and state-specific tax-exempt money market funds, as retail funds—giving investors continued access to stable-value offerings. As interest rates fell in recent years, we captured many opportunities for price appreciation. And we don’t see much scope for credit spreads to tighten significantly, nor do we expect them to widen back out. As a result, we plan to keep seeking to add value through duration and maturity positioning, credit-quality profiles, and security selection. We expect to continue holding above-average levels of liquidity in our California funds so that we can take advantage of any dislocations in pricing as interest rates rise. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds James M. D’Arcy, CFA, Portfolio Manager Adam M. Ferguson, CFA, Portfolio Manager John M. Carbone, Principal, Portfolio Manager Vanguard Fixed Income Group December 18, 2015 12 California Tax-Exempt Money Market Fund Fund Profile As of November 30, 2015 Financial Attributes Ticker Symbol VCTXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 38 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody's, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 26, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2015, the expense ratio was 0.06%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 13 California Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2005, Through November 30, 2015 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment California Tax-Exempt Money Market Fund 0.01% 0.03% 0.95% $10,994 California Tax-Exempt Money Market ••••• • Funds Average 0.00 0.00 0.78 10,806 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend information. 14 California Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2005, Through November 30, 2015 CA Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2006 3.24% 2.78% 2007 3.55 3.06 2008 2.21 1.81 2009 0.37 0.17 2010 0.11 0.01 2011 0.07 0.01 2012 0.03 0.00 2013 0.01 0.00 2014 0.01 0.00 2015 0.01 0.00 7-day SEC yield (11/30/2015): 0.01% California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Average Annual Total Returns: Periods Ended September 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years California Tax-Exempt Money Market Fund 6/1/1987 0.01% 0.03% 1.00% 15 California Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2015 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.6%) California (100.6%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Branson School) VRDO 0.020% 12/
